ORDER

PER CURIAM.
D.R.F. appeals from the trial court’s judgment entering a one-year full order of protection entered against him and in favor of M.A.F. pursuant to the Adult Abuse Act, sections 455.010, RSMo. (Cum. Supp. 2013), et seq. D.R.F. argues on appeal that the trial court erred in granting the full order of protection, because there was insufficient evidence to support a finding of either stalking or harassment. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court’s decision is supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).